Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed September 23, 2022 has been entered.  Claims 1-4 remain pending in the application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“is described”).  Correction is required.  See MPEP § 608.01(b).  The Examiner notes that this language was originally objected to in the December 7, 2021 non-final rejection, fixed in the August 1, 2022 amendment to the abstract and then reintroduced in the September 23, 2022 amendment to the abstract.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2010/0054976 to Dollner in view of U. S. Patent Publication 2010/0098569 to Robisson, U. S. Patent Publication 4,849,201 to Smith and U. S. Patent Publication 2014/0290792 to Avery.
Dollner teaches a volumetric dosing pump for delivering and dosing a product selected from powdery, liquid, pasty or creamy products (Figures 1 and 2; paragraphs [0014] and [0018]), comprising:
at least one housing (2) defining:
a first duct for entering the product to be dosed (the passage connected to inlet 3) (Figures 1 and 2, Fig. 2 annotated below wherein the first and second ducts may be swapped depending on the rotation direction of the pump which is not disclosed by Dollner; paragraph [0014]),
a second duct for exiting such dosed product (the passage connected to outlet 3) (Figures 1 and 2, Fig. 2 annotated below wherein the first and second ducts may be swapped depending on the rotation direction of the pump which is not disclosed by Dollner; paragraph [0014]), and
an internal recess connected to the first duct, wherein the internal recess is configured for receiving the product to be dosed (Figures 1 and 2, Fig. 2 annotated below wherein internal recess may be on the opposite end of the pump depending on the rotation direction of the pump which is not disclosed by Dollner; paragraph [0014]); and
at least one pumping element with progressive recesses, which at least one pumping element is configured to volumetrically dose such product to form the dosed product, the at least one pumping element includes an external stator retaining an internal rotor (5) that is operatively connected to motor means for motor driven rotation of the internal rotor (5) (the “drive device” is the motor means wherein paragraph [0002] teaches that the drive device can be an electric motor; It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to include the electric motor as taught by paragraph [0002] into the device of Fig.1, because it has been held that a simple substitution of one known element, the motor of paragraph [0002], for another, the generic drive device otherwise disclosed, to obtain predictable results, driving the pump, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B.), and a plurality of progressive recesses are formed from gaps between the external stator and internal rotor (5), which plurality of progressive recesses include a first recess configured to be connected to the internal recess to receive the product and include a last recess configured to be connected to the second duct for exiting such dosed product (Figures 1 and 2, Fig. 2 annotated below wherein the first and second ducts and recesses may be swapped depending on the rotation direction of the pump which is not disclosed by Dollner; paragraph [0014]), 
said external stator comprising an external stator case containing a stator body having an internal surface, said internal rotor (5) being shaped as a worm screw that defines the plurality of progressive recesses (Figures 1 and 2, Fig. 2 annotated below; paragraph [0014]), and
at least one managing and actuating device, such managing and actuating device including: said motor means (the “drive device”); and at least one volumetric dosing pump (1), operatively connected to such motor means (“drive device”) (paragraph [0002], as discussed above).

[AltContent: arrow][AltContent: textbox (Stator Body)][AltContent: arrow][AltContent: textbox (Stator Case)][AltContent: arrow][AltContent: textbox (Stator Case)][AltContent: arrow][AltContent: textbox (Second Duct)][AltContent: arrow][AltContent: textbox (Last Recess)][AltContent: textbox (First Recess)][AltContent: textbox (Internal Recess)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Progressive Recesses)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pumping Element)][AltContent: textbox (Stator Body)][AltContent: textbox (Housing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Recesses)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Duct)]
    PNG
    media_image1.png
    583
    543
    media_image1.png
    Greyscale

Annotation of Dollner Figure 2.
Dollner teaches that the stator body is made from an elastic material (paragraph [0014]), but is otherwise silent as to what material the stator is made from and how it is made.  Robisson teaches a device comprising:
an external stator (200) comprising an external stator case (201) containing a stator body (202) having an internal surface with a coating layer (203) thereon, an internal rotor (30) being shaped as a worm screw that defines a plurality of progressive recesses (28) with said coating layer (203), wherein the coating layer (203) is in contact with the internal rotor (30), said coating layer (203) is made of a different material with respect to the material of which the stator body (202) is made, and said stator body (202) being made of thermoplastic rubber (Figures 1 and 3; paragraphs [0017], [0018], [0021], [0022] and [0027], wherein the stator comprises a nanocomposite material which includes a polymeric matrix with carbon nanotubes dispersed therein and a thermoplastic rubber to reinforce the liner which comprises a nanocomposite elastomer, a nanocomposite material which includes a polymeric matrix with carbon nanotubes dispersed therein is not the same as a nanocomposite elastomer, and if the stator body reinforces the coating layer it cannot be made of the same material as the coating, further if they were the same material then the coating would not be a coating it would just be part of the stator body, and the Examiner also notes that the figures show a different material for the stator and the coating).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the pump of Dollner with the stator body material and coating taught by Robisson, in order to use a stator with “improved mechanical properties” (paragraph [0008]), to use a stator body material “that softens and melts when exposed to elevated temperatures and generally returns to its original condition” (paragraph [0022]), to use a coating which is resilient and less rigid compared to the stator body to resist damage to the stator from impacts, and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Robinson teaches that the material of the coating “203 is a resilient material such as an elastomer and can be a nanocomposite elastomer if desired” (paragraph 0028]), but is otherwise silent as to the material of the coating 203.  Smith teaches a pump wherein:
a coating layer (“liner”) is made of a different material with respect to the material of which a pump body is made, and the coating layer being made of polymeric plastic and/or thermoplastic material which is polyethylene (col. 4 lines 41-43).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art to make the pump of Dollner/Robisson with the polyethylene coating material taught by Smith, in order to use a material which protects the stator from the potentially corrosive pumped fluid, and since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Smith is also silent as to how the stator body and coating are formed.  Avery teaches a thermoplastic and rubber formed by injection co-moulding (paragraphs [0171] [0190] and [0210], wherein the disclosed polypropylene is a thermoplastic polymer and the disclosed thermoplastic elastomer (TPF) is a thermoplastic rubber, wherein the type of molding in paragraph [0190] is not disclosed but paragraph [0210] discloses the use of injection molding).  
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the stator body of external stator case and the coating taught by Doillner/Robisson/Smith with the co-molding and injection molding processes taught by Avery, since doing so is applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP §2143 I D) and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).  
Response to Arguments
Applicant's arguments filed on September 23, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
The Applicant's amendment (filed February 22, 2022) necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746